Order of the Court of Special Sessions of the City of New York, Borough of Brooklyn, adjudging paternity and awarding moneys for support and counsel fees, modified on the law and the facts by striking the words “ Twenty dollars ” from the first ordering paragraph and substituting in place thereof the words “Ten Dollars,” and by eliminating the award for counsel fees. As thus modified, the order is unanimously affirmed, without costs. The award for support and education of the child was excessive. The award for counsel fees was unauthorized. (Szwarce v. Buenaventura, 301 N. Y. 558; Hough v. Light, 275 App. Div. 299.) Present — Nolan, P. J. Johnston, Adel, Wenzel and MaeCrate, JJ.